Motion Granted in Part; Order filed May 16, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01003-CV
                                   ____________

                        MATT TAHMASEBI, Appellant

                                         V.

                         ELISA TAHMASEBI, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-222811

                                      ORDER

      Appellant’s brief was originally due January 16, 2019. We granted more than
90 days’ extension of time to file appellant’s brief until May 17, 2019. When we
granted the final extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On May 14, 2019, appellant
filed a further request for extension of time to file appellant’s brief. We grant the
request in part and issue the following order.
      We order appellant to file a brief with the clerk of this court on or before June
17, 2019. If appellant does not timely file the brief as ordered, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM